                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:10-cr-00087-FDW-DCK
 UNITED STATES OF AMERICA,                     )
                                               )
 vs.                                           )
                                               )
 (4) ADRIAN PARKER,                            )                      ORDER
                                               )
         Defendant.                            )
                                               )



        THIS MATTER is before the Court on Defendant’s pro se Motions for Reduced Sentence

under the First Step Act (Doc. No. 396, 413) and for Default Judgement (Doc. Nos. 415, 432).

        On September 15, 2020, this Court considered the Defendant’s Motion for a Reduced

Sentence under the First Step Act. (Doc. No. 423). The Defendant failed to demonstrate that he

should be granted a sentence reduction, and therefore, his Motion to Reduce Sentence (Doc. No.

423) under the First Step Act was denied. (Doc. No. 427). In fact, these Motions for a Reduced

Sentence was filed at least six months before the denied Motion for a Reduced Sentence was filed.

This Court considered the information provided by the Defendant in the Motions (Doc. No. 396,

413) prior to issuing the order denying the Motion for a Reduced Sentence. (Doc. No. 427).

Therefore, the Motions for a Reduced Sentence under the First Step Act (Doc. No. 396, 413) and

Default Judgement (Doc. No. 415, 432) are MOOT.

        With respect to the Motions for a Default Judgement (Doc. Nos. 415, 432) criminal

defendants are not entitled to a default judgement against the Government in the context of a

criminal matter. Defendant has already been convicted and sentenced by this Court. (Doc. No.

281).   Additionally, Defendant is not entitled to a default judgement anyway because the
                                              1



         Case 3:10-cr-00087-FDW Document 433 Filed 10/08/20 Page 1 of 2
Government responded in opposition (Doc. Nos. 421, 425). The Defendant’s Motions for Reduced

Sentence were adequately addressed and denied on September 15, 2020. Therefore, the Motions

seeking a default judgement (Doc. Nos. 415, 432) in favor of the Defendant is MOOT.

       IT IS SO ORDERED.

                                       Signed: October 7, 2020




                                       SEALED DOCUMENT with access to Court Only.




                                              2



        Case 3:10-cr-00087-FDW Document 433 Filed 10/08/20 Page 2 of 2
